


110 HRES 759 EH: Recognizing the 40th Anniversary of the Mass

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 759
		In the House of Representatives, U.
		  S.,
		
			October 30, 2007
		
		RESOLUTION
		Recognizing the 40th Anniversary of the Mass
		  Movement for Soviet Jewish Freedom and the 20th Anniversary of the Freedom
		  Sunday Rally for Soviet Jewry on the Mall in Washington, DC.
	
	
		Whereas, in 1964, the American Jewish Conference on Soviet
			 Jewry (AJCSJ) was founded to spearhead a national campaign on behalf of Soviet
			 Jewry;
		Whereas, in 1964, the Student Struggle for Soviet Jewry
			 was founded to demand freedom for Soviet Jewry;
		Whereas, in 1964, thousands of college students rallied on
			 behalf of Soviet Jewry in front of the United Nations;
		Whereas Israel’s victory in the 1967 Six-Day War inspired
			 Soviet Jews to intensify their efforts to win the right to emigrate;
		Whereas, in 1967, Soviets launched an anti-Zionist
			 propaganda campaign in the state-controlled mass media, and a crackdown on
			 Jewish autonomy, galvanizing a mass advocacy movement in the United
			 States;
		Whereas, in 1970, the Union of Councils for Soviet Jewry
			 was founded as a coalition of local grass-roots action councils
			 supporting freedom for Jews of the Soviet Union;
		Whereas, in 1971, the severe sentences, including death,
			 meted out to nine Leningrad Jews who attempted to hijack a plane to flee the
			 Soviet Union spurred worldwide protests;
		Whereas, in 1971, the National Conference on Soviet Jewry
			 (NCSJ) succeeded the AJCSJ;
		Whereas, in 1971, mass emigration of Jews from the Soviet
			 Union began;
		Whereas, in 1975, President Gerald R. Ford signed into law
			 the Jackson-Vanik Amendment to the Trade Act of 1974, prohibiting the extension
			 of trade benefits to countries that limit emigration, and otherwise infringe
			 basic human rights;
		Whereas, in 1978, the Congressional Wives for Soviet Jewry
			 was founded;
		Whereas, in 1982, President Ronald Reagan enacted Public
			 Law 97–157, expressing the sense of the Congress that the Soviet Union should
			 cease its repressive actions against those individuals who seek the freedom to
			 emigrate or to practice their religious or cultural traditions, drawing special
			 attention to the hardships and discrimination imposed upon the Jewish community
			 in the Soviet Union;
		Whereas, in 1983, the bipartisan Congressional Human
			 Rights Caucus was founded to advance the cause of human rights;
		Whereas, in 1984, the Congressional Coalition for Soviet
			 Jews was founded;
		Whereas, in 1987, an estimated 250,000 people demonstrated
			 on the Mall in Washington before the start of the Reagan-Gorbachev summit, in
			 an unprecedented rally that helped give the issue added visibility on the
			 national scene;
		Whereas, in 1989, the Soviet Union opened its doors to the
			 millions of Soviet Jews who had been held as virtual prisoners within their own
			 country;
		Whereas, in 1991, the Supreme Soviet passed a law that
			 codified the right of every Soviet citizen to emigrate, precipitating massive
			 emigration by Jews from the Soviet Union, primarily to Israel and the United
			 States;
		Whereas the hundreds of thousands of immigrants from the
			 Soviet Union and former Soviet republics have greatly enriched their new-found
			 homes in areas as diverse as business, professional sports, the arts, politics,
			 and philanthropy;
		Whereas, in 1992, Congress passed the Freedom Support Act,
			 making aid for the fifteen former Soviet republics contingent on progress
			 towards the implementation of a democratic system, and respect for human
			 rights;
		Whereas, since 2000, more than 400 independent Jewish
			 cultural organizations and 30 Jewish day schools have been established in the
			 former Soviet Union, giving rise to a renewal of Jewish life;
		Whereas NCSJ and its partners have performed exceptionally
			 by continually promoting the safety and security of Jews in the former Soviet
			 Union;
		Whereas continued acts of anti-Semitism and xenophobia in
			 the former Soviet Union are reprehensible and respect for democracy, religious
			 freedom, and human rights in the former Soviet republics needs promotion and
			 strengthening; and
		Whereas it is the 40th anniversary of the mass movement
			 for freedom by and on behalf of Soviet Jewry: Now, therefore, be it
		
	
		That Congress recognizes the 20th
			 anniversary of the Freedom Sunday Rally for Soviet Jews in Washington, DC,
			 which embodies the American principle of citizen activism for the greater
			 good.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
